Citation Nr: 1003698	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the Veteran's claim for entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), to include as secondary to herbicide exposure.

2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967, and from November 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) in February 2006.  A copy of the hearing 
transcript has been associated with the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
the current severity of the Veteran's service-connected PTSD, 
and a remand is necessary as to all issues on appeal due the 
presence of outstanding and potentially relevant records.

The Veteran's record contains an award letter from the Social 
Security Administration (SSA) which indicates that he is in 
receipt of SSA unemployment disability.  During the Veteran's 
October 2005 VA examination, he reported that he is in 
receipt of SSA disability income as a result of his mental 
disorders.  However, it does not appear that the complete SSA 
records are in the claims file.  VA has a statutory duty to 
obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  These records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, the Veteran was last afforded a VA examination to 
assess the current nature and extent of his PTSD in October 
2005.  Since that time additional treatment records have been 
added to the record indicating ongoing treatment of the 
Veteran's PTSD, and the Veteran has indicated that his PTSD 
is more severe than shown on that examination and essentially 
renders him unable to work.  The "duty to assist" requires 
a "thorough and contemporaneous medical examination" that 
is sufficient to ascertain the current level of disability.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As such, the 
Veteran's increased rating claim must be remanded for a 
current evaluation of his disability.  The medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

As the claims folder is being returned, it should be updated 
to include any VA treatment records compiled since August 
2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder any 
VA medical treatment records pertaining 
to treatment of the Veteran for his 
service-connected disabilities from 
August 2007 to the present.  If no such 
records exist, that fact should be noted 
in the claims folder.

2.  Obtain from SSA a copy of any 
decision regarding the Veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision, if applicable.

3.  Following the association of current 
treatment reports and available SSA 
records, if applicable, the RO/AMC should 
arrange for the Veteran to be scheduled 
for a VA examination to ascertain the 
current nature and extent of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review, and the examiner must indicate 
whether such a review was performed.  The 
review should include prior VA 
examinations, current VA outpatient 
reports, and SSA disability 
documentation.  

Following the history and clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is also requested 
to render an opinion on the following:

Whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the Veteran's service-
connected disabilities, to include PTSD 
and tinnitus, preclude him from engaging 
in substantially gainful employment.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


